Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Johnson on 12/21/2021.
The application has been amended as follows: 

Claim 1 is amended as follows: in line 27, after “opening”, add the phrase “substantially perpendicular to the outer rear surface of the rear sidewall”

Claim 11 is amended as follows: In line 23, after “opening”, add the phrase “substantially perpendicular to the outer rear surface of the rear sidewall”
Allowable Subject Matter
Claims 1-2, 4-6, 8-12, 14, 16-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: as amended by the Examiner’s Amendment above, the prior art does not disclose or render obvious the claimed subject matter, particularly the set screw and additional opening perpendicular to the rear wall for access thereto; it is noted that additional prior art references cited generally disclose using similar openings to access attachment screws, but these are attachment rather than adjustment screws, and also the 
The mere fact that all individual aspects were individually known in the art “is not sufficient to establish a prima facie case of obviousness without some objective reason to combine the teachings of the references. Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993). ‘‘‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396 (quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006))”(MPEP 2143.01(IV)).
Examiner notes additional arguments with respect to the aperture for rivets 11 referenced as an adjustment aperture, and notes that the combination includes a separate adjustment aperture in addition to the rivet aperture 11, and maintains that the combination discloses/renders obvious the subject matter of the previous claims; Examiner also notes arguments that the belt loop of Cook would not be usable with the set screw adjuster of the combination, and respectfully disagrees, noting that for example a screwdriver with an angled head for perpendicular screwing would allow for insertion into the loop and adjustment of the screw; Examiner notes other arguments as well, however, as these arguments are moot in view of the allowability of the claims, Examiner declines to answer such arguments in further detail, and the mere lack of detailed response to such arguments should not be taken as agreement or acquiescence to such.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734